            Case 1:18-cv-08643-SN Document 34 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    11/17/2020


MAYRA M. DIAZ,

                                            Plaintiff,                   18-CV-08643 (SN)

                          -against-                                           ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        The Court has received Plaintiff’s letter dated October 11, 2020. See ECF No. 33.

        This case was closed following the entry of an Opinion and Order entered in Plaintiff

Diaz’s favor. See ECF No. 27. On April 8, 2020, the Court granted Plaintiff Diaz’s motion for

judgment on the pleadings and denied Defendant Commissioner’s cross-motion for judgment on

the pleadings. Id. Having found that the Administrative Law Judge failed to appropriately apply

the treating physician rule, see 20 C.F.R. § 416.927(c)(2), the Court vacated the Administrative

Law Judge’s denial of benefits and remanded the case back to the Commissioner for a proper

analysis. See ECF No. 27, at 26.

        Following the Court’s decision in Plaintiff’s favor, Plaintiff moved for an extension of

time to file a notice of appeal to the United States Court of Appeals for the Second Circuit. ECF

No. 29. Plaintiff then filed a Notice of Appeal on May 14, 2020. ECF No. 30. The Court has

reviewed the docket in this matter, and notes that the United States Court of Appeals for the

Second Circuit issued a Mandate on August 28, 2020, explaining that Plaintiff-Appellant Diaz’s

case was deemed to be in default because of her failure to submit a required form. ECF No. 31.
           Case 1:18-cv-08643-SN Document 34 Filed 11/17/20 Page 2 of 2




        With regard to the questions raised by Plaintiff Diaz’s October 11, 2020 Letter that

pertain to her appeal of her denial of Supplemental Security Income (“SSI”), Plaintiff is

reminded that the case was remanded back to the Commissioner of Social Security. See ECF No.

27. To the extent that Plaintiff raises other issues in her letter that are not related to her SSI

appeal, those issues are not before this Court.

        The Clerk of Court is respectfully directed to mail a copy of this Order, as well as the

Opinion and Order found at ECF No. 27, to the pro se Plaintiff.

SO ORDERED.




DATED:          November 17, 2020
                New York, New York




                                                    2
